Citation Nr: 1518906	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected anxiety disorder for the period prior to July 8, 2014.

2.  Entitlement to an initial evaluation in excess of 70 percent for service-connected anxiety disorder for the period since July 8, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, which granted service connection for an anxiety disorder, not otherwise specified (NOS), claimed as posttraumatic stress disorder (PTSD) with alcohol abuse, and assigned a 30 percent evaluation, effective May 24, 2002.

In June 2010, a videoconference hearing was held before the undersigned Veterans Law Judge at the Milwaukee, Wisconsin, RO.  A transcript of this proceeding has been associated with the claims folder.

In July 2010, the Board increased the evaluation assigned to the Veteran's service-connected anxiety disorder to 50 percent and remanded the issue for further development. 

In an October 2010 rating decision, the RO implemented the Board's decision by increasing the Veteran's service-connected anxiety disorder to 50 percent, effective May 24, 2002. 

Additionally, the Board notes that the RO denied entitlement to a total disability rating for compensation based on individual unemployability (TDIU) in a November 2008 rating decision.  The Veteran did not appeal the denial of this claim to the Board.  However, in the January 2012 Appellant's Post-Remand Brief, it was requested that consideration be given to individual employability.  As such, the Board found that the Veteran had raised the issue of entitlement to TDIU since the November 2008 rating decision was issued. 

In a March 2012 decision, the Board denied entitlement to a rating in excess of 50 percent for an anxiety disorder and denied entitlement to a TDIU.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court vacated the March 2012 Board decision denying entitlement to an initial rating in excess of 50 percent for an anxiety disorder and denying entitlement to a TDIU and remanded the matters to the Board for development consistent with the parties' Joint Motion for  Remand (Joint Motion).

In September 2014, the Board remanded these issues for additional development.

In a December 2014 rating decision, the Appeals Management Center (AMC) granted entitlement to a TDIU and increased the Veteran's evaluation for anxiety disorder NOS to a 70 percent disability rating, effective July 8, 2014, the date of the most recent VA medical examination.  

The Board notes that since the increase to 70 percent for his anxiety disorder NOS did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 70 for the period since July 8, 2014 for anxiety disorder NOS remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also notes that the Veteran was previously represented by a private attorney, but the attorney withdrew representative, and the Veteran appointed Disabled American Veterans (DAV) as his new representative.  The attorney later "withdrew" representation again in writing; however, there is no indication that the attorney had been reappointed.  Thus, DAV remains the accredited representative in this case.  In addition, there is some indication that the Veteran may have wished to withdraw this appeal, and the Board sought clarification from his representative.  As the representative responded with additional argument in support of the appeal, the Board does not consider the matter withdrawn and is proceeding with appellate review.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the period prior to July 8, 2014, the Veteran's service-connected anxiety disorder was manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment was shown.

2.  For the period since July 8, 2014 the Veteran's service-connected anxiety disorder has not resulted in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for service-connected anxiety disorder for the period prior to July 8, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2014).

2.  The criteria for an initial evaluation in excess of 70 percent for service-connected anxiety disorder for the period since July 8, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In a June 2007 letter, prior to the date of the issuance of the appealed January 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  Specifically, in the June 2007 letter, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in November 2007, December 2010, April 2012, October 2012 and July 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the November 2007, December 2010, April 2012, October 2012 and July 2014 examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

In this case, the RO granted service connection for an anxiety disorder and assigned an initial 30 percent disability evaluation, effective May 24, 2002 under Diagnostic Code 9413.  As noted above, in July 2010, the Board increased the evaluation assigned to the Veteran's service-connected anxiety disorder to 50 percent and in an October 2010 rating decision, the RO assigned the 50 percent rating, effective May 24, 2002.  

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014). 

Factual Background and Analysis

A July 2003 VA mental health clinic assessment reflects that the Veteran talked tangentially about a number of family members, acquaintances, and friends whom the Veteran felt had not been supportive since his mother's death.  The Veteran had two adult children, but he was not close with them and did not see them often.  It was also noted that he and his sister had never been close and that they had been completely estranged since the death of their mother.

Another July 2003 record reflects that judgment and insight appeared limited on examination.

A March 2004 VA medical record notes that the Veteran was estranged from a number of family members and was experiencing symptoms of depression and passive suicidal ideation following the death of his mother.  

A March 2005 VA medical record notes that the Veteran had occasional nightmares but usually pleasant dreams about his mother.  He denied significant depression and reported that he worried about things. 

An August 2005 VA medical record noted that the Veteran was relatively socially isolated, felt lonely, and is without too many friends.

A February 2006 VA treatment record provided a GAF score of 55.  It was noted that anxiety and sleep were the main components of his presentation.

A May 2006 VA medical record notes that the Veteran showed poor judgment, as he was externalizing blame.  He was social when he was young but started to become nervous around groups of people and began isolating more. It was noted that he is now relatively socially isolated, felt lonely, and did not have many friends.

In a December 2006 VA treatment record, the Veteran reported feeling down but not to the point where he wished that he were not alive or having suicidal ideation. 

A March 2007 VA medical record noted that the Veteran had some features of social phobia. 

The Veteran underwent a VA examination in November 2007, and an addendum was provided in December 2007.  The Veteran described a variety of mild to moderate changes in his psychological functional status and quality of life following his reported in-service trauma.  The Veteran was noted to not have worked since his VA benefits were granted in late 1990, but it was suggested that he may have stopped working because his benefits were granted.  He kept up with routine responsibilities of self-care.  His recreation/leisure pursuits were noted to appear adequate.  Symptoms of mild to moderate persistent re-experiencing, avoidance, and increased arousal warranted the diagnosis of anxiety disorder not otherwise specified, but did not justify a PTSD diagnosis.  The examiner opined that the Veteran's anxiety disorder pre-existed service but was aggravated by his military service.  The examiner also diagnosed dysthymia and alcohol dependence in sustained full remission and found both of these conditions to be less likely than not related to service.  It was noted that the Veteran's depression was of mild to moderate severity and was fairly well managed with medications.  The examiner opined that the Veteran's PTSD symptoms would pose mild to moderate difficulties for him in a typical work setting.  The December 2007 addendum endorsed the November 2007 opinion but noted that the Veteran's psychological testing results suggested that he may have exaggerated his symptoms. 

Disturbances in mood are indicated in a February 2008 record that notes the Veteran reported feeling irritable around other people.  He also reported relative social isolation and that he avoided contact when he sees people.

Judgment deficits were also noted in a June 2008 record.  A GAF score of 50 was provided.

The Board notes that the Veteran underwent a VA examination in December 2010.  The Veteran reported that he thought about Vietnam two or three times per month and that, while his thoughts about Vietnam used to be upsetting, his symptoms were improved if he stayed busy.  The Veteran reported that he was not able to watch war movies and he avoided people talking about war.  He reported that he did not like crowds and that he spent little time with others in his building.  He had the curtains drawn much of the time.  The Veteran reported that he used to enjoy painting but he does not have patience to do so anymore.  He reported that he got irritable more easily and that he had decreased interesting in singing, which he also used to enjoy.  He reported that he felt detached from others.  He had love for his family.  He did not think about the future but did not feel that it would be shortened in any way.  He continued to have difficulty with anger and said that he did not go out as a result.  He was not particularly hypervigilant.  He startled easily.  He reported mild panic attacks if he is out of something at home and needed to go to the store.  He reported that his memory was largely intact.  He may lose concentration at times and he often started books but did not finish them.  He was able to read a short newspaper.  The Veteran reported that he had not spoken to his ex-wife since he was divorced in 1996.  He did not get along well with his children and had no relationship with them now.  He reported that he does not connect like he used to.  The Veteran reported that he had difficulty concentrating when he was at work, and he also had anger problems with people in authority.  The Veteran reported that he had current mood swings.  He felt depressed much of the time.  His energy level was about 50 percent, which was good for him.  He felt worthless 50 percent of the time.  He had no significant feelings of guilt but often thought about his situation in Vietnam and detachment from people.  The Veteran reported that he last worked in 1990.  When asked as to why he was not able to work, he said that his mind did not focus.  He reported that he has had a number of appeals to the VA and Supplemental Security Income (SSI) though the years.  He reported that he was on disability for depression and HIV, and that he has received a pension since 1992.  The Veteran lived in a senior citizen building.  He managed his finances independently but stated that he had difficulty in that regard.  The examiner noted that the Veteran was casually dressed and had a friendly demeanor.  He was tangential in conversation, but there were no paraphasic errors or language difficulties noted.  Grammar was adequate.  Insight into his condition appeared mildly reduced.  His affect was flat.  He had some evidence of thought disorder when discussing a history of thinking that aliens were going to come and take him.  He said that he had not had suicidal ideations lately.  He denied any legal history.  The examiner noted that the Veteran endorsed symptoms of severe level anxiety on a self-report measure.  He also endorsed symptoms of PTSD that fell above the clinical cutoff.  The examiner concluded by noting that, by his report, the Veteran had symptoms of severe level anxiety.  However, when compared to previous and recent psychiatric examinations, no indication of anxiety was mentioned.  In addition, the Veteran stated this psychiatric functioning was relatively stable during his August 2010 appointment.  By his description, he had a number of contacts with psychiatrists throughout the years, and his diagnosed anxiety disorder appears justified.  His symptoms of PTSD appeared best captured in a generalized anxiety disorder.  The Veteran may have exaggerated some of the symptoms on self-report questionnaires, as he failed to endorse significant symptoms of anxiety during the assessment.  The examiner noted that the Veteran had not worked since 1990, and that fact alone would make it difficult for him to return to the work force presently.  He was likely, however, to be able to perform structured work, as he was reportedly completing volunteer work at the senior citizen building at which he resided.  It is likely that he would have difficulty working with others, but if he was provided an isolated environment, which would minimize his tendency to get angry with others, the Veteran may have a reasonable chance of maintaining employment.  Overall, the Veteran's chances of returning to independent employment were poor, but it appeared possible that he could work if he is given the right environment and structured setting.  A GAF score of 60 was assigned. 

At his June 2010 hearing, the Veteran reported that he was on medication for daily anxiety and panic attacks.  He reported he had suicidal ideations once in a while and that he did not like crowds.  He also reported that he had paranoid thoughts, such as thinking people are watching him or snipers are after him, that caused him to stay in.  He also reported that he has some local family members with whom he was close.  He reported that he has anger issues and did not go out when he felt like he was going to choke or punch someone, but he also reported that he had not become violent with anyone in the past few years. 

The claims file also contains an August 2010 statement from the Veteran's cousin, who attested to the Veteran's mood swings and anger problems.  It was also asserted in this statement that the Veteran had panic attacks every day and forgot family names.

The Veteran underwent a VA examination in April 2012. The examiner indicated that the Veteran had a diagnosis of anxiety disorder NOS and assigned a GAF score of 55.  The examiner opined that the Veteran's level of occupation and social impairment with regard to all mental diagnoses was best described as occupational and social impairment with reduced reliability and productivity.  The Veteran continued to live in a senior citizens building and was able to manage his finances independently with some difficulty.  He maintained little contact with family members as some had died and he was estranged from others.  He reported that on most days he napped and took walks in the community.  3 to 4 times per month there were periods when he was down, did not want to leave the house and avoided interacting with his neighbors.  He indicated that he had made some attempts to return to painting and had started doing some drawing.  The Veteran had been unemployed since 1991.  He had some difficulty articulating why he had not worked since then but did indicate that he felt "angry" all of the time.  He had been volunteering through his Senior Living Center but stopped doing this in January 2012 due to stress.  He had symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, and circumstantial, circumlocutory or stereotyped speech.  He also had anger outbursts and periods of isolation.

The Veteran underwent a VA psychiatric examination in October 2012.   The examiner noted that the Veteran had a diagnosis of anxiety disorder NOS.  A GAF score of 55 was assigned.  The examiner opined that the Veteran's level of occupation and social impairment with regard to all mental diagnoses was best described as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was alert and oriented to person, place, time and purpose.  He had good grooming and hygiene and appeared his stated age.  Eye contact was good and no idiosyncratic behavior was noted.  Speech was of normal rate and rhythm.  Thought processes were relatively well organized and goal-directed with no evidence of a thought disorder reported or detected.  However, the Veteran was quite tangential at times and needed redirection to stay on topic.  His mood appeared mildly dysthymic with congruent, somewhat flat affect.  He denied suicidal or homicidal ideation, plan or intent.  His insight and judgment appeared to be fair to good.  Concentration and attention were noted to be adequate.  His overall level of effort and cooperation during the interview were judged to be adequate. 

He continued to live alone in an apartment complex.  He had been divorced since 1996 and had 2 children.  His daughter died a few years ago and he had not spoken to his son since 2002.  He did keep in contact with his sole surviving sibling and her children.  He also noted some close relationships with extended family members living locally including a niece and a cousin who would visit regularly and help with household chores including cleaning and shopping.  He had a best friend in Cleveland who he spoke with once a week on the telephone.  He noted being "friendly" with people in his building and at church though he usually only saw them in passing.  His daily activities included managing his medical problems, household chores and watching sports.  He used to exercise some but the pain in his feet interfered with this.  He noted that he could be easily irritated in social situations so he tended to avoid them if possible though he had participated in a few social outings sponsored by his apartment complex that he seemed to enjoy.  He also attended church on a weekly basis and believed that the benefits of attending have included reduced anger/irritation toward others.  

The examiner noted that the Veteran had not worked or completed any education since his last examination.  He was no longer volunteering in his apartment complex as he had quit in January 2012 as it had gotten too stressful.  He reported that he last worked in 1991 as a security guard.  This job lasted only 3 weeks and he indicated that he left the job because he was threatened by a coworker.  After he last worked, he had cared for his elderly parents and an aunt by helping them manage their chronic medical problems up until their deaths.  Prior employment included a number of general labor positions including a cook and an office/building cleaner.  

On examination, the Veteran indicated that he was both depressed and tense.  He denied any anhedonia, appetite problems or suicidal ideation but endorsed varying energy levels, occasional feelings of worthlessness, sleep problems and memory concerns.  He also experienced panic attacks on a weekly basis which were usually triggered by social situations so he tended to isolate and leave his apartment when necessary.  Anger outbursts also continued to be another one of his primary concerns.   He had symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships and circumstantial, circumlocutory or stereotyped speech.  The examiner opined that the Veteran continued to meet the criteria for anxiety disorder NOS and his current functional impairment was judged to be moderate.  He had been able to maintain good relationships with some of his family and one close friend and had participated in and enjoyed several social outings sponsored by his apartment complex.  At the same time, the Veteran reports periods of isolation and avoidance of social situations to help manage anxiety and reduce instances of anger outburst which tended to happen in social settings.   The Veteran clearly suffered from significant distress due to his symptoms and clearly devoted considerable energy into coping with them every day.  He was actively engaged in psychiatric medication management with good results.

With regards to employability, the examiner opined that it was likely that the Veteran's symptoms may reduce reliability and productivity and make it more difficult for the Veteran to carry out complex tasks and get along with coworkers and supervisors.  However, they alone would not preclude the Veteran from work in certain fields of labor.  It was evident that the Veteran would likely not do well in a highly socialized work setting but may function better with the structure and responsibility of a routine work day, particularly in an environment where he was able to work on his own or with a few trusted colleagues.  Despite reported memory and concentration difficulties, the Veteran continued to manage his own chronic complex medical health problems adequately with the assistance of compensation technique reminders.  Thus, similar strategies could be used to help him learn and carry out job-related duties.  The examiner concluded that even though the chances of the Veteran returning to substantially gainful employment may be poor, it appeared that he could work if given the right occupational environment, structured job duties and supervision.

A July 2013 VA treatment note reported that the Veteran's mood was "okay".  He was able to sleep and was not depressed.

A November 2013 VA treatment note indicated that the Veteran had some recent respiratory issues with increased anxiety.  He was slowly improving but still had some occasional panic attacks.  He was appropriately dressed and groomed with good eye contact.  He was engaging and polite and his speech was fluent.  His mood and affect were mildly anxious and his thought process was linear and logical.

The Veteran underwent a VA examination in July 2014.  A diagnosis of anxiety and dysthymia was provided.  The examiner indicated that due to the interrelated and interacting nature of the Veteran's diagnoses, it was impossible to differentiate what portion of each symptom was attributable to each diagnosis.  The Veteran reported that since the last VA examination, he had increased isolationism.  He reported some relief with medications.  On examination, he was alert and fully oriented times 4.  He was dressed appropriately but his eye contact was poor.  His speech was pressured and extremely tangential.  It was noted that it was very difficult for the Veteran to stay on topic.  His mood was anxious and dysthymic.  The Veteran stated that he had suicidal ideation on a daily basis but was not interested in killing himself.  His concentration and attention were adequate.  The Veteran was capable of managing his financial affairs.  The Veteran had depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short and long term memory; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure or irrelevant; difficulty in understanding complex commands; impaired judgment; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and suicidal ideation.  The examiner determined that it was at least as likely as not that the Veteran would not be able to sustain competitive employment due to his service-connected anxiety disorder.  The examiner indicated that the Veteran's social and occupational impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Period prior to July 8, 2014

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial disability rating greater than 50 percent for the Veteran's service-connected anxiety disorder for the period prior to July 8, 2014 is not warranted. 

In this regard, the evidentiary record was negative for speech that was intermittently illogical, obscure or irrelevant; spacial disorientation; or near-continuous panic or depression affecting his ability to function independently.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  While the Veteran reported having issues related to his interpersonal relationships, his social impairment more closely contemplates the currently assigned 50 percent evaluation for this time period.  Notably, the Veteran had difficulty in establishing and maintaining effective work and social relationships as he reported periods of isolation and avoidance of social situations to help manage anxiety and reduce instances of anger outburst which tended to happen in social settings.  However, the October 2012 VA examiner noted that the Veteran had been able to maintain good relationships with some of his family and one close friend and had also participated in and enjoyed several social outings sponsored by his apartment complex.  Specifically, the Veteran himself noted some close relationships with extended family members living locally including a niece and a cousin who would visit regularly and help with household chores including cleaning and shopping.  He also noted having a best friend in Cleveland who he spoke with once a week on the telephone while also being "friendly" with people in his building and at church.  

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of delusions or paranoia.  

The Board notes that on VA examination December 2010, the examiner noted that the Veteran had some evidence of thought disorder when discussing a history of thinking that aliens were going to come and take him. However, the most recent VA examination in October 2012 noted that thought processes were relatively well organized and goal-directed with no evidence of a thought disorder reported or detected.  Additionally, while the October 2012 examiner indicated that the Veteran was quite tangential at times and needed redirection to stay on topic, he was also alert and oriented to person, place, time and purpose.

The Board notes that the Veteran has indicated that he has episodes of suicidal ideation in the past.  However, the Veteran denied suicidal ideation at the December 2010, April 2012 and October 2012 VA examinations and in other VA medical records.  Therefore, while the Veteran may have contemplated suicide at some point throughout the history of his anxiety disorder, the evidence of record suggests that suicidal ideation has been an intermittent manifestation of his disability, rather than a consistent one.  Furthermore, even acknowledging the presence of suicidal ideation at times during the pendency of this appeal, the overall manifestations and level of disability demonstrated by the record are more consistent with no more than a 50 percent disability rating.

The Veteran's GAF scores ranging from 50 to 60 also generally show moderate to serious impairment and support a 50 percent rating for anxiety disorder.

The Veteran indicated that he was both depressed and tense and endorsed varying energy levels, occasional feelings of worthlessness, sleep problems and memory concerns.  He also experienced panic attacks on a weekly basis and anger outbursts also continued to be another one of his primary concerns.   The Veteran has indicated that he has had obsessional rituals which interfere with routine activities and impaired impulse control. 

However, the Veteran reported at the June 2010 hearing that that he has not become violent with anyone in the past few years.  Moreover, multiple VA examiners specifically described the Veteran's current functional impairment as mild to moderate.  Moreover, while the Board accepts that the Veteran's anxiety has effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  

Indeed, at no point in this time period did the VA examiners or any other examiner or treating physician find that the Veteran's anxiety caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

In fact, the Board notes that the April 2012 and October 2012 VA examiners indicated that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  This description corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating.  

Thus, while the record demonstrates that the Veteran does have some social and occupational impairment which impact his quality of life, the greater weight of evidence demonstrates that it is to a degree less that is contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating for the period prior to July 8, 2014.  While the Veteran has some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 50 percent rating.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating.

Accordingly, this evidence demonstrates that prior to the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  As discussed, the evidence also weighs strongly against finding that his disability is manifested by total social impairment.  The Veteran has been able to maintain good relationships with some of his family and one close friend and had also participated in and enjoyed social outings sponsored by his apartment complex.  The Veteran has also reported some close relationships with extended family members living locally, that he has a best friend in Cleveland who he spoke with once a week, and that he is "friendly" with people in his building and at church.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating, and neither a 70 or 100 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial rating in excess of 50 percent for service-connected anxiety disorder for the period prior to July 8, 2014 must be denied.  

Period since July 8, 2014

As noted above, in a December 2014 rating decision, the AMC increased the Veteran's evaluation for anxiety disorder NOS to a 70 percent disability rating, effective July 8, 2014, the date of a VA examination which demonstrated worsening.

However, after reviewing evidence of record as a whole, the Board finds that the assignment of a disability rating greater than 70 percent for the Veteran's service-connected anxiety disorder is not warranted for the period since July 8, 2014.

While the July 2014 VA examiner noted that the Veteran was unemployable as a result of his psychiatric problems, at no point prior to the VA examination on July 8, 2014 did the July 2014 VA examiner or any other examiner or treating physician find that the Veteran's anxiety disorder caused total occupational and social impairment, as is required for the assignment of a 100 percent rating. 

In not granting a 100 percent schedular rating for anxiety disorder for the period since July 8, 2014, the Board is not minimizing the severity of the Veteran's symptoms.  The Board notes that the evidence demonstrates that the Veteran experienced significant social impairment as a result of his anxiety disorder.  On VA examination, the Veteran reported increased isolationism and the examiner noted that he had difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.

However, as noted above, the maximum rating of 100 percent requires total occupational and social impairment.  For the period since July 8, 2014, VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

The Board also notes that the July 2014 examination indicated that the Veteran had depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short and long term memory; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure or irrelevant; difficulty in understanding complex commands; impaired judgment; and disturbance of motivation and mood. 

However, the July 8, 2014 VA examination also noted that the Veteran had no current auditory or visual hallucinations and he was oriented to person, place and time.  The Veteran's concentration and attention were adequate he was capable of managing his financial affairs.  

The July 2014 VA examiner also indicated that the Veteran's social and occupational impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This description actually corresponds squarely with the schedular requirements for the assignment of a 70 percent disability rating.  

Notably, the July 2014 VA also examiner indicated that the Veteran reported that he had suicidal thoughts on a daily basis.  However, the Veteran also reported that he was not interested in killing himself.  Accordingly, although the Veteran's symptomatology for the period since July 8, 2014 includes past suicidal ideation, the evidence of record simply does not demonstrate that his anxiety disorder has caused total occupational and social impairment at any time since July 18, 2014.

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 70 percent for anxiety disorder for the time period since July 8, 2014, is not warranted.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected anxiety disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected anxiety disorder.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for service-connected anxiety disorder for the period prior to July 8, 2014 is denied.

Entitlement to an initial evaluation in excess of 70 percent for service-connected anxiety disorder for the period since July 8, 2014 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


